Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/21/2022 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 05/05/2022 is noted by the Examiner.
Claim Objections
5.	Claims 18-20 are objected to because of the following informalities: 
6.	 In claim 18, "claim 1 operates" should read, "claim 1, wherein the sensor system operates…"
7.	 In claims 19 and 20, "claim 1 has" should read, "claim 1, wherein the sensor system has…"
8.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. “Generalized parity-time symmetry condition for enhanced sensor telemetry” (Provided by Applicant; Hereinafter Chen).
Regarding claim 1, Chen teaches a sensor system (Fig. 1b) comprising: 
a sensor (Fig. 1b; microsensor) that includes a RLC tank (Fig. 1b; RLC tank) having a first input impedance (Fig. 1b), the RLC tank including a first coupling inductor (Fig. 1b; L); and 
a reader (Fig. 1b; “Active Reader”) that includes a -RLC tank (Fig. 1b; -RLC tank) having a second input impedance (Fig. 1b), the -RLC tank including a second coupling inductor (Fig. 1b; xL) inductively coupled to the first coupling inductor (Fig. 1b), wherein the first input impedance multiplied by i is approximately equal to the complex conjugate of the second input impedance multiplied by i at one or more predetermined frequencies (Page 298; first paragraph; “…the impedances of the active and passive circuit tanks, multiplied by i, are complex conjugates of each other at the frequency of interest.”).
Examiner’s Note: Although the circuit of Figure 1b is shown as a PTX-symmetric circuit wherein the reader components are scaled by x, the circuit becomes PT-symmetric with mirror symmetry for the case of x=1 (such that the impedances are as recited).   As discussed on Page 300, third whole paragraph, Chen et al constructed circuits for which x = 3, 1/3, and 1.  Thus the claimed subject matter is anticipated.
Regarding claim 2, Chen further teaches the sensor system of claim 1 wherein the RLC tank further includes a first variable capacitor or first variable resistor in series with the first coupling inductor (Fig. 1b; C (variable capacitor subject to physical or chemical action)).
Regarding claim 3, Chen further teaches the sensor system of claim 2 wherein the first variable capacitor is a physical or chemical sensitive capacitor or the first variable resistor is a physical or chemical sensitive resistor (Fig. 1b; C (variable capacitor subject to physical or chemical action)).
Regarding claim 4, Chen further teaches the sensor system of claim 2, wherein the RLC tank further includes a resistor and/or an effective resistance in series with the first coupling inductor and the first variable capacitor (Fig. 1b; R).
Regarding claim 5, Chen further teaches the sensor system of claim 2 wherein the -RLC tank further includes a second variable capacitor in series with the second coupling inductor (Fig. 1b; C/x).
Regarding claim 6, Chen further teaches the sensor system of claim 5 wherein the -RLC tank further includes a negative resistor and/or a device with negative equivalent resistance in series with the second coupling inductor and the second variable capacitor (Fig. 1b; -(xR-                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                        
                    )).
Regarding claim 7, Chen further teaches the sensor system of claim 6 wherein reader further includes an RF generator such that the sensor can be monitored by reflection via a reflection coefficient of generated RF signals from the reader (Fig. 1b; RF signal generator).
Regarding claim 8, Chen further teaches the sensor system of claim 6 wherein the sensor system exhibits parity-time symmetry (Page 298; first paragraph; discloses the sensor exhibiting parity-time symmetry; PT-symmetry).
Regarding claim 9, Chen further teaches the sensor system of claim 1 wherein the first input impedance multiplied by i has a magnitude that is within 10 percent of a magnitude of the second input impedance (Page 298; first paragraph; “…the impedances of the active and passive circuit tanks, multiplied by i, are complex conjugates of each other at the frequency of interest.”).
Regarding claim 10, Chen further teaches the sensor system of claim 1 wherein the phase of the first input impedance multiplied by i is within 10 percent of −1 times the phase of second input impedance multiplied by i (Page 298; first paragraph; “…the impedances of the active and passive circuit tanks, multiplied by i, are complex conjugates of each other at the frequency of interest.”).
Regarding claim 11, Chen further teaches the sensor system of claim 1 wherein gain and load of the sensor system is balanced (Page 297; fifth paragraph; “Generalized PT-symmetry”).
Regarding claim 12, Chen further teaches the sensor system of claim 11 wherein the gain is with 20 percent of the load (Page 298; “…In the following analysis, we will prove that the introduced X transformation allows the operation of a system with unequal gain and loss coefficients (also an asymmetric reactance distribution), while exhibiting an eigenspectrum that is identical to the one of the PT-symmetric system.”).
Regarding claim 13, Chen further teaches the sensor system of claim 1 wherein the sensor system exhibits parity time symmetry and reciprocal scaling between the RLC tank and the -RLC tank (Fig. 1b; PTX-symmetric circuit; See Examiner’s Note).
Regarding claim 14, Chen further teaches the sensor system of claim 1 wherein the RLC tank includes a negative resistance component in series with the second coupling inductor (Fig. 1b; -(xR-                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                        
                    )).
Regarding claim 15, Chen further teaches the sensor system of claim 1 wherein the sensor is implantable in a subject (Fig. 2; MEMS-bases wireless pressure sensor).
Regarding claim 16. The sensor system of claim 1 wherein the sensor system is a wireless sensor is positionable externally wearable to a subject (Fig. 2; MEMS-bases wireless pressure sensor).
Regarding claim 17, Chen further teaches the sensor system of claim 1 wherein the predetermined frequencies are eigenfrequencies of the sensor system (Page 301; Figs. 3a-c; (“Evolution of eigenfrequencies and reflection spectra as a function of the non-Hermiticity parameter γ and coupling strength κ”).
Regarding claim 18, Chen further teaches the sensor system of claim 1 operates in the proximity of the exceptional point which appears in PT-symmetric non-Hermitian systems (Fig. 1; “Non-Hermitian telemetric sensor system”; Pages 298-300; non-Hermitian system).
Regarding claim 19, Chen further teaches the sensor system of claim 1 has a superior sensitivity in terms of shifts in predetermined frequency when physical or chemical parameters of interest in or around the sensor are changed (Page 297; “In this Article, we introduce a generalized parity–time (PT)- symmetric telemetric sensing technique, which enables new mechanisms to manipulate radiofrequency (RF) interrogation between the sensor and the reader, to boost the effective Q-factor and sensitivity of wireless microsensors. We implement this sensing technique using MEMS-based wireless pressure sensors operating in the RF spectrum”).
Regarding claim 20, Chen further teaches the sensor system of claim 1 has a high resolution due to large quality factor (Q-factor) measured in the reader (Page 298: “…while the scaling provided by the X operator leaves the eigenspectrum unchanged, it leads to linewidth sharpening and thus boosts the extrinsic Q-factor, the sensing resolution and the overall sensitivity…”; Page 300: “…It is evident that a PT-symmetric telemetric sensor can provide largely superior sensitivity when compared with conventional passive ones4–9 , as it achieves not only a finer spectral resolution in light of a higher Q-factor, but also more sensitive frequency responses”).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preda et al. US 2017/0142577 - In one aspect of the teachings herein, a radio node provides a local loopback mode of operation in at least some operational instances, in which it loops “local” traffic between wireless devices operating within a local radio cell or cells, rather than forwarding such traffic along to a controlling gateway for handling. 
Doerr et al. US 2015/0352354 - An implantable medical device (IMD) including a power supply, a sensing device and/or a stimulation device, a control unit, a magnetic resonance (MR) detection unit, and at least two magnetic field sensors.
Leconte et al. US 2010/0148749 - The invention relates to a signal transmission/reception device (DER) which can cooperate with an antenna device (A) capable of emitting a magnetic field.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858